
	
		II
		Calendar No. 977
		110th CONGRESS
		2d Session
		S. 1816
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mrs. Clinton (for
			 herself, Mrs. Boxer,
			 Mrs. Feinstein, Mrs. Murray, Mr.
			 Schumer, Mr. Brown, and
			 Ms. Cantwell) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior to establish a
		  commemorative trail in connection with the Women's Rights National Historical
		  Park to link properties that are historically and thematically associated with
		  the struggle for women's suffrage, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 TitleThis Act may be cited as the National Women’s Rights History Project
			 Act.
			(b)FindingsCongress
			 finds the following:
				(1)The women’s rights
			 movement is one of the three great protest traditions in United States history,
			 sharing that status with the struggle for racial equality and the labor
			 movement. These movements challenged Americans to consider the essential
			 meaning of the Declaration of Independence: that all men are created
			 equal, that they are endowed by their Creator with certain inalienable Rights,
			 that among these are Life, Liberty, and the pursuit of Happiness. That to
			 secure these rights, Governments are instituted among Men, deriving their just
			 powers from the consent of the governed..
				(2)New York State in
			 the nineteenth century was at the cutting edge of these movements, including
			 the womans’ rights movement. On July 19, 1848, a group of activists including
			 Elizabeth Cady Stanton, Lucretia Mott, Martha Wright, Jane Hunt, and Mary Ann
			 M’Clintock, convened the first Women’s Rights Convention at Wesleyan Chapel in
			 Seneca Falls, New York. During the Convention, 68 women and 32 men signed the
			 Declaration of Sentiments calling for a broad array of rights for women,
			 including suffrage.
				(3)Susan B. Anthony
			 formed the Equal Rights Association, refuted ideas that women were inferior to
			 men, and fought for women’s right to vote. She also campaigned for the rights
			 of women to own property, to keep their own earnings, and to have custody of
			 their children. In 1900, she persuaded the University of Rochester to admit
			 women.
				(4)In 1869, Elizabeth Cady Stanton, Susan B.
			 Anthony, Matilda Joslyn Gage, and others formed the National Woman Suffrage
			 Association, and Lucy Stone, Henry Blackwell, and others formed the American
			 Woman Suffrage Association. In 1890, these merged into the National American
			 Woman Suffrage Association. Through mass campaigns involving thousands of women
			 and men all across the country, National American Woman Suffrage Association
			 helped secure passage of the Nineteenth amendment to the United States
			 Constitution, officially certified on August 26, 1920, giving women the right
			 to vote.
				(5)In the late 19th
			 and early 20th centuries, the women’s movement expanded to play a critical role
			 in shaping policies on education, legal reform, and economic and social
			 welfare.
				2.Establishment of
			 votes for women’s history trail route as feature of women's rights national
			 historical parkTitle XVI of
			 Public Law 96–607 is amended by inserting after section 1601 (16 U.S.C.
			 410ll) the following new section:
			
				1602.Votes for
				women trail
					(a)FindingCongress
				finds that there is an opportunity for the Women’s Rights National Historical
				Park in Seneca Falls and Waterloo, New York, to work in partnership with
				historically and thematically related properties in the corridor between the
				eastern border of New York State and the Niagara Frontier, including the Susan
				B. Anthony House, to tell the story of the 72-year fight for women’s
				suffrage.
					(b)Establishment of
				Trail RouteThe Secretary of the Interior, acting through the
				Director of National Park Service, with concurrence of the agency having
				jurisdiction over the relevant roads, is authorized to designate a vehicular
				tour route, to be known as the Votes for Women History Trail
				Route, to link properties in the State of New York that are
				historically and thematically associated with the struggle for women’s suffrage
				in the United States.
					(c)AdministrationThe
				Votes for Women Trail shall be administered by the National Park Service
				through Women’s Rights National Historical Park.
					(d)ActivitiesTo
				facilitate the establishment of the Votes for Women Trail and the dissemination
				of information regarding the Trail Route, the Secretary shall—
						(1)produce and
				disseminate appropriate educational materials regarding the Trail Route, such
				as handbooks, maps, exhibits, signs, interpretive guides, and electronic
				information;
						(2)coordinate the
				management, planning, and standards of the auto route in partnership with
				participating properties, other Federal agencies, and State and local
				governments;
						(3)create and adopt
				an official, uniform symbol or device to mark the Votes for Women History Trail
				Route; and
						(4)issue guidelines
				for the use of such symbol or device.
						(e)Elements of
				Trail RouteThe Secretary may designate as an official stop on
				the Votes for Women History Trail Route any of the following properties,
				subject to the consent of the owner of the property:
						(1)All units and
				programs of Women’s Rights National Historical Park that pertain to the
				struggle for women’s suffrage.
						(2)Other Federal,
				State, local, and privately owned properties that the Secretary determines have
				a verifiable connection to the struggle for women’s suffrage.
						(3)Other governmental
				and nongovernmental facilities and programs of an educational, commemorative,
				research, or interpretive nature that the Secretary determines to be directly
				related to the struggle for women’s suffrage.
						(f)Cooperative
				Agreements and Memoranda of Understanding
						(1)AuthorizedTo
				facilitate the establishment of the Votes for Women Trail and to ensure
				effective coordination of the Federal and non-Federal properties designated as
				stops along the Trail Route, the Secretary is authorized to enter into
				cooperative agreements and memorandums of understanding with, and provide
				technical and financial assistance to, other Federal agencies, the State of New
				York, localities, regional governmental bodies, and private entities.
						(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary of the Interior such sums as are necessary for the period of fiscal
				year 2008 through fiscal year 2012 to provide financial assistance to
				cooperating entities pursuant to agreements or memorandums entered into under
				paragraph
				(1).
						.
		3.National women’s
			 rights history project national registry
			(a)In
			 GeneralThe Secretary of the Interior is authorized to make
			 annual grants to State historic preservation offices for up to 5 years to
			 assist those State historic preservation offices in surveying, evaluating, and
			 nominating women’s rights history properties to the National Register of
			 Historic Places. The Secretary shall ensure that the National Register travel
			 itinerary website, Places Where Women Made History is updated to
			 contain the results of the inventory and links to websites related to places on
			 the inventory when such links are available.
			(b)EligibilityWhen
			 offering grants under subsection (a), the Secretary shall give priority grants
			 related to properties associated with the multiple facets of the women’s rights
			 movement such as politics, economics, education, religion, and social and
			 family rights.
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior to carry out this section such sums as are necessary
			 for the period of fiscal year 2008 through fiscal year 2012.
			4.National women’s
			 rights history project partnerships network
			(a)GrantsThe
			 Secretary of the Interior is authorized to make matching grants and give
			 technical assistance for development of a network of governmental and
			 nongovernmental entities whose purpose is to provide interpretive and
			 educational program development of national women’s rights history, including
			 historic preservation. Matching grants for historic preservation specific to
			 the network may be made available through State historic preservation
			 offices.
			(b)Management of
			 networkThe network shall be managed through a nongovernmental
			 entity, identified by the Secretary of the Interior through a competitive
			 process. The nongovernmental managing entity shall work in partnership with the
			 National Park Service and State historic preservation offices to coordinate
			 operation of the network.
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of the Interior to carry out this section such sums as are necessary
			 for the period of fiscal year 2008 through fiscal year 2012.
			
	
		1.Short titleThis Act may be cited as the
			 National Women’s Rights History
			 Project Act.
		2.Establishment of votes
			 for women’s history trail route as a feature of the women's rights national
			 historical parkTitle XVI of
			 Public Law 96–607 (16 U.S.C. 410ll) is amended by adding at
			 the end the following:
			
				1602.Votes for women
				trail
					(a)DefinitionsIn
				this section:
						(1)ParkThe
				term Park means the Women’s Rights National Historical Park
				established by section 1601.
						(2)SecretaryThe
				term Secretary means the Secretary of the Interior, acting
				through the Director of the National Park Service.
						(3)StateThe
				term State means the State of New York.
						(4)TrailThe
				term Trail means the Votes for Women History Trail Route
				designated under subsection (b).
						(b)Establishment of Trail
				RouteThe Secretary, with concurrence of the agency having
				jurisdiction over the relevant roads, may designate a vehicular tour route, to
				be known as the Votes for Women History Trail Route, to link
				properties in the State that are historically and thematically associated with
				the struggle for women’s suffrage in the United States.
					(c)AdministrationThe
				Trail shall be administered by the National Park Service through the
				Park.
					(d)ActivitiesTo
				facilitate the establishment of the Trail and the dissemination of information
				regarding the Trail, the Secretary shall—
						(1)produce and disseminate
				appropriate educational materials regarding the Trail, such as handbooks, maps,
				exhibits, signs, interpretive guides, and electronic information;
						(2)coordinate the
				management, planning, and standards of the Trail in partnership with
				participating properties, other Federal agencies, and State and local
				governments;
						(3)create and adopt an
				official, uniform symbol or device to mark the Trail; and
						(4)issue guidelines for the
				use of the symbol or device adopted under paragraph (3).
						(e)Elements of Trail
				RouteSubject to the consent of the owner of the property, the
				Secretary may designate as an official stop on the Trail—
						(1)all units and programs of
				the Park relating to the struggle for women’s suffrage;
						(2)other Federal, State,
				local, and privately owned properties that the Secretary determines have a
				verifiable connection to the struggle for women’s suffrage; and
						(3)other governmental and
				nongovernmental facilities and programs of an educational, commemorative,
				research, or interpretive nature that the Secretary determines to be directly
				related to the struggle for women’s suffrage.
						(f)Cooperative Agreements
				and Memoranda of Understanding
						(1)In
				generalTo facilitate the establishment of the Trail and to
				ensure effective coordination of the Federal and non-Federal properties
				designated as stops along the Trail, the Secretary may enter into cooperative
				agreements and memoranda of understanding with, and provide technical and
				financial assistance to, other Federal agencies, the State, localities,
				regional governmental bodies, and private entities.
						(2)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary for the period of fiscal years 2009
				through 2013 to provide financial assistance to cooperating entities pursuant
				to agreements or memoranda entered into under paragraph
				(1).
						.
		3.National women’s rights
			 history project national registry
			(a)In
			 GeneralThe Secretary of the Interior (referred to in this Act as
			 the Secretary) may make annual grants to State historic
			 preservation offices for not more than 5 years to assist the State historic
			 preservation offices in surveying, evaluating, and nominating to the National
			 Register of Historic Places women’s rights history properties.
			(b)EligibilityIn
			 making grants under subsection (a), the Secretary shall give priority to grants
			 relating to properties associated with the multiple facets of the women’s
			 rights movement, such as politics, economics, education, religion, and social
			 and family rights.
			(c)UpdatesThe
			 Secretary shall ensure that the National Register travel itinerary website
			 entitled Places Where Women Made History is updated to
			 contain—
				(1)the results of the
			 inventory conducted under subsection (a); and
				(2)any links to websites
			 related to places on the inventory.
				(d)Cost-sharing
			 requirementThe Federal share of the cost of any activity carried
			 out using any assistance made available under this section shall be 50
			 percent.
			(e)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,000,000 for each of fiscal years 2009
			 through 2013.
			4.National women’s rights
			 history project partnerships network
			(a)GrantsThe
			 Secretary may make matching grants and give technical assistance for
			 development of a network of governmental and nongovernmental entities (referred
			 to in this section as the network), the purpose of which is to
			 provide interpretive and educational program development of national women’s
			 rights history, including historic preservation.
			(b)Management of
			 network
				(1)In
			 generalThe Secretary shall, through a competitive process,
			 designate a nongovernmental managing network to manage the network.
				(2)CoordinationThe
			 nongovernmental managing entity designated under paragraph (1) shall work in
			 partnership with the Director of the National Park Service and State historic
			 preservation offices to coordinate operation of the network.
				(c)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the cost of any activity carried out
			 using any assistance made available under this section shall be 50
			 percent.
				(2)State historic
			 preservation officesMatching grants for historic preservation
			 specific to the network may be made available through State historic
			 preservation offices.
				(d)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this section $1,000,000 for each of fiscal years 2009
			 through 2013.
			
	
		September 16, 2008
		Reported with an amendment
	
